DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01JUL2021 have been fully considered but they are not persuasive.
Applicant argues that since Kawamura, et alia (US 2007/0169859), hereinafter Kawamura discloses a process for manufacture of a magnesium alloy and is modified by Pachla, et alia (US 2015/0336147), hereinafter Pachla, and Pachla teaches a process for manufacture of a titanium alloy, and that different materials may react to the same process differently, the Kawamura prior art cannot be combined  with, or modified by the Pachla prior art.  Examiner respectfully disagrees.  Examiner further respectfully points to MPEP 2141.03 (I): "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  Claim 1, Ln 1 recites the limitation “A method for machining a workpiece made of a metallic material” and fails to include a limitation(s) including/excluding specific metallic materials.  Thus the prior art teaching manufacturing methods for magnesium and titanium, both metals, are reasonable to 
Examiner notes that Applicant does not provide arguments per se against the rejections of Claims 2-14. 
Applicant’s arguments, with respect to 35 USC 112 Rejections of Claims 1-14 have been fully considered and are persuasive.  The 35 USC 112 Rejections of Claims 1-14 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7-9, 11-12 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, et alia (US 2007/0169859), hereinafter Kawamura, in view of Thomas, et alia (US 9,777,361), hereinafter Thomas, Pachla, et alia (US . 
Regarding Claim 1, Kawamura discloses a method for machining a workpiece made of a metallic material (para [0002], Ln 2-3), wherein the workpiece includes a workpiece center (Examiner notes that the workpiece is interpreted to be a three dimensional object and therefore has a center) in which the workpiece is machined by ECAE, and that the workpiece is processed by hammering (Para [0133], Ln 4).  (Examiner notes that the process of forging, as disclosed by Kawamura, is synonymous with hammering).  
Kawamura is not explicit to hammering after ECAE.  Kawamura is silent to in which the workpiece is machined by ECAP.  
Thomas teaches a method for machining a workpiece made of a metallic material (Col 1, Ln 17-18), and further teaches that ECAP (Equal Channel Angular Pressing) and ECAE (Equal Channel Angular Extrusion) are synonymous (Col 1, Ln 48-50). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method for machining a workpiece made of a metallic material, as disclosed by Kawamura, is also known as ECAP (Equal Channel Angular Pressing), as taught by Thomas. 
Kawamura is further silent to hammering thus achieving a diameter reduction. Pachla teaches a method (ECAE) for machining a workpiece made of a metallic material (Para [0001], Ln 1-2).  Pachla further teaches that hammering after machining (“rotary swaging”, Para [0016], Ln 36; Examiner notes that a finishing operation, by definition, is accomplished after machining) achieved a diameter reduction (Para [0016], Ln 5-6 "diameter = 50m" and Ln 37-8 diameter= 5mm).  Examiner further notes that the process of swaging, as disclosed by Pachla, is synonymous with hammering. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ECAE (Equal Channel Angular Extrusion) method for machining a workpiece made of a metallic material, as taught by combined by Kawamura/Thomas, with the method for machining a workpiece made of a metallic material, as taught by Pachla, in order to achieve a diameter reduction. 
Kawamura is further silent to an increase in hardness of the workpiece, the step of hammering including: rotating the workpiece machined by ECAP relative to two or more tools arranged at a circumferential side of the workpiece machined by ECAP, wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center. 
As evidenced by Felss, the process of rotating the workpiece wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center is the process of rotary swaging (Pages 3-4, Basic Principle and Types of Rotary Swaging; Fig.s 3 & 4).  Examiner further notes that one of the results of the process of rotary swaging is an increase in hardness of the workpiece (Page 7, Work-hardening, degree of deformation and grain structure). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of rotary swaging, as taught by combined Kawamura/Thomas/Pachla, would result in an increase in hardness of the workpiece, the step of hammering including: rotating the workpiece machined by ECAP relative to two or more tools arranged at a circumferential side of the workpiece machined by ECAP, wherein, during the step of rotating, the two or more tools exert deforming strokes directed radially inwardly toward the workpiece center, as evidenced by Felss. 
Regarding Claim 4, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura further discloses the metallic material includes titanium and/or magnesium (Para [0135], Ln, 2-3).
Regarding Claim 7, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to machining by ECAP includes at least four machining passes.  Pachla further teaches machining by ECAE includes at least four machining passes (Para [0016], Ln 26), in order to reduce the diameter of the workpiece.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would be performed to include at least four machining passes in order to reduce the diameter of the workpiece. 
Regarding Claim 8, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura further discloses the workpiece is additionally pressure-formed before or after or both before and after the machining by ECAE (Para [0360], Ln 1-3 discloses the process of producing the workpiece, prior to machining).
Regarding Claim 9, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura further discloses the method according to Claim 1, characterized in that the workpiece is additionally heat­treated (Para [0126], Ln 3-4). 
Regarding Claim 11, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is not explicit to wherein the workpiece is a blank.  Pachla further teaches machining by ECAE (also known as ECAP, as evidenced by Thomas ) wherein the workpiece is a blank (Para [0016], Ln 1 & Ln 7; Examiner notes that the teaching of a rod to be the workpiece prior to machining is interpreted as a blank, since the rod is referred to as a billet in Ln 7, which is understood to be a blank workpiece).  A skilled Artisan would recognize the use of a blank workpiece is known in the forming art as a starting point for a manufacturing process.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would begin with a blank workpiece. 
Regarding Claim 12, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to wherein the workpiece is a medical implant.  Pachla further teaches machining by ECAE (also known as ECAP, as evidenced by Thomas ) wherein the workpiece is a medical implant (Para [0016], Ln 38-39).  Examiner notes that, for the purpose of advancing prosecution, the limitation "wherein the workpiece is a medical implant" has been interpreted as meaning the finished product is a workpiece.  Pachla further teaches (Para [0002], Ln 1-6) that titanium is desirable as a medical implant due to its neutral chemical and biological compatibility with organ tissue. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would be a medical implant. 
Regarding Claim 15, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura discloses the step of machining the workpiece through ECAE, also know as ECAP, as taught by Thomas, to provide the workpiece machined by ECAP. 
Regarding Claim 16, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is not explicit to a 75% diameter reduction.  Felss teaches that the degree of deformation of the workpiece after hammering (rotary swaging) can be as much as 90% (Page 8, Ln 1-2).  A skilled Artisan would recognize the need for optimization of result affected variables, such as finished size of a component, and therefore the amount of diametral reduction would be determined by the required finished component diameter.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would result in a diameter reduction of as much as 90%, including of at least 75%. 
Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Bryan, et alia (US 2013/0118653), hereinafter Bryan. 
Regarding Claim 2, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to the method according to Claim 1, characterized in that the forming of the workpiece by hammering takes place in multiple steps, each forming operation having a degree of deformation of 0.05 to 2, preferably 0.1 to 0.5, and particularly preferably 0.15 to 0.3.  Felss teaches that the degree of deformation of the workpiece after hammering (rotary swaging) can be as much as 90% (Page 8, Ln 1-2).  A skilled Artisan would recognize the need for optimization of result affected variables, such as finished size of a component, and therefore the degree of deformation of the workpiece after hammering would be determined by the required finished component size.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that combined Kawamura/Thomas/Pachla/Felss would result in the degree of deformation of the workpiece after hammering to be as much as 90%. 
Bryan teaches hammering (Examiner notes that Bryan teaches a forging process, known to skilled Artisans as a form of forming by hammering) Titanium alloys in multiple steps, involving the use of multiple reheats and forging steps (Para [0006], Ln 1-4).  The amount of reduction would be a result of routine engineering and experimentation and would depend upon the desired size and shape of the workpiece to be produced by the method. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for hammering a workpiece made of a metallic material, in multiple steps (Para [0016], Ln 26) each forming operation having a degree of deformation of 0.1 to 0.5, as taught by Bryan, to achieve range of a reduction in the radius of 0.1 to 0.5. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Szela, et alia (US 2009/0269208), hereinafter Szela, and as evidenced by Kawaura, et alia (US 5,980,659), hereinafter Kawaura. 
Regarding Claim 3, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to forming of the workpiece by hammering takes place at a temperature of 10°C to 600°C. 
Szela teaches a method for machining a workpiece made of a metallic material, characterized in that the forming of the workpiece by hammering takes place at room temperature, (Para [0030], Ln 3-4) also known in the art as cold working.  Szela further teaches that other metal working operations may also be used (Para [0030], Ln 5-7). Cold working is typically used to impart residual strain in the surface of a material (Col 1, Ln 12), above room temperature but below the recrystalization temperature of the material (Col 8, Ln 19-24), in order to improve fatigue strength, corrosion and wear resistance (Col 1, Ln 10-12), as evidenced by Kawaura.  The temperatures cited by Kawaura are within the range of a temperature of 10°C to 600°C. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura/Thomas/Pachla/Felss with the method for machining a workpiece made of a metallic material, at room temperature, i.e., at a temperature of 10°C to 600°C, as taught by Szela and as evidenced by Kawaura, in order to improve fatigue strength, corrosion and wear resistance of the workpiece. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Ferrasse, et alia (US 2018/0094340), hereinafter Ferrasse.
Regarding Claim 5, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura further discloses the method according to Claim 1, characterized in that the metallic material includes zirconium (Para [0135], Ln, 2-3).  Kawamura is silent to zirconium in a mass fraction of approximately 10% to approximately 20%. 
Ferrasse teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Para [0038], Ln 16-18) (also known as ECAP, as evidenced by Thomas ), having zirconium (Para [0038), Ln 15).  Ferrasse is not explicit to a mass fraction of zirconium of 10% to 20%, however Ferrasse teaches amounts in excess of 1 % (Para [0079], Ln 1-3 and 9-12), in order to add strength to the alloy.  Examiner notes that the specification is silent to any novel technical features resulting from the specific range claimed.  The range of Zirconium of 10% to 20%, in the composition of the alloy, would be the result of routine engineering design choice, and therefore would have been obvious to a skilled Artisan. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the ECAE (Equal Channel Angular Extrusion) method for machining a workpiece made of a metallic material, as disclosed by Kawamura, also known as ECAP (Equal Channel Angular Pressing) as taught by Thomas, with the method for machining a workpiece made of a metallic material, including having zirconium in a mass fraction of 10% to 20%, as taught by Ferrasse, in order to add strength to the alloy. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Moscoso, et alia (US 2008/0138163), hereinafter Moscoso. 
Regarding Claim 10, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is not explicit to the length to the length of the workpiece. 
Moscoso teaches a method for machining a workpiece, produced by ECAE (Para [0003], Ln 1-6).  Moscoso further teaches the workpiece produced as a foil, sheet, bar, wire, ribbon, filament, etc., a monolithic body formed by the extrusion process of this invention can be continuous.  Moscoso further teaches the method provide for low cost production of products (Para [0015], Ln 2-4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura, Thomas, Pachla and Felss with the method for machining a workpiece of continuous length, as taught by Moscoso, i.e., having a length greater than or equal to 500 mm or greater than or equal to 1000 mm or greater than or equal to 2000 mm, in order to provide for low cost production of products.
Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and Zhu, et alia (US 6,399,215), hereinafter Zhu. 
Regarding Claim 13, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to wherein the workpiece is a medical implant. 
Zhu teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Col 3, Ln 29-34), wherein the medical implant (Col 4, 38-40) is a dental implant (Col 6, Ln 49-50). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura, Thomas, Pachla and Felss with the method for machining a workpiece made of a metallic material, wherein the medical implant (Col 4, 38-40) is a dental implant, as taught by Zhu, to economize the manufacturing process. 
Regarding Claim 14, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is silent to wherein the medical implant is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent. 
Zhu teaches a method for machining a workpiece made of a metallic material, produced by ECAE (Col 3, Ln 29-34), wherein the medical implant (Col 4, 38-40) is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent (Col 6, Ln 51 ). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combined Kawamura, Thomas, Pachla and Felss with the method for machining a workpiece made of a metallic material, wherein the medical implant (Col 4, 38-40) is in the form of a screw, a plate, a nail, a wire, a pin, a foil, a scaffold, or a stent, as taught by Zhu, to economize the manufacturing process. 
Claims 1, 4, 6-9, 11-12 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura, in view of Thomas, Pachla, Felss and “Titanium Processing" (Encyclopædia Britannica. Encyclopædia Britannica Online. Encyclopædia Britannica Inc., 2015. Web. 22 Jun. 2015, http://www.britannica.com/technology/titanium-processing; site accessed 30JUL2021), hereinafter Seagle. 
Regarding Claim 6, combined Kawamura/Thomas/Pachla/Felss teaches all elements of the claimed invention as stated above.  Kawamura is not explicit to the temperature of the workpiece during the machining process.  However, Kawamura discloses the purpose of the machining at temperatures above room temperature is to affect the microstructure of the workpiece material (Para [0027], Ln 17-18, Para [0028, LN 2, 10 & 15). 
Thomas further teaches machining by ECAE (also known as ECAP; Para [0020], Ln 9-11) in multiple steps (Para [0026], Ln 1-2).  Thomas further teaches a method for machining ECAE (also known as ECAP, Col 1, Ln 48-50), in multiple steps (Col 12, Ln 26-33), in which the temperature of the workpiece during the machining by ECAP was at least 350 degrees C (Col 4, Ln 13-17 defines the temperature to be 300 degrees C below the beta transus temperature), in order to attain desired grain microstructures (Col 1, Ln 50-52). 
Seagle defines the beta transus temperature for titanium alloys to be between 700 degrees C to 1050 degrees C.  Therefore, a temperature of 300 degrees C below the beta transus temperature would be at least 350 degrees C. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined Kawamura/Thomas/Pachla/Felss would be performed at least 350 degrees C in order to attain desired grain microstructures. 

Conclusion
Kawaura, et alia (US 5,980,659), hereinafter Kawaura. Kawaura teaches a surface treated metallic part and processing method thereof. 
Statnikov (US 6,338,765), hereinafter Statnikov. Statnikov teaches ultrasonic impact methods for treatment of welded structures. 
Hartwig, Jr (US 6,883,359), hereinafter Hartwig. Hartwig teaches an equal channel angular extrusion method. 
Mishra, et alia (US 2002/0079351 ), hereinafter Mishra. Mishra teaches a metal superplasticity enhancement and forming process. 
Pfeiffer (US 2002/0079602), hereinafter Pfeiffer. Pfeiffer teaches a method of increasing the boundary layer strength on surfaces of workpieces made of brittle hard materials. 
Easterbrook (US 2002 0148270), hereinafter Easterbrook. Easterbrook teaches a method and apparatus for improving the fatigue life of components and structures.
Han, et alia (US 2007/0256764), hereinafter Han. Han teaches a method of producing nanostructured metals using high-intensity ultrasonic vibration. 
Nagura, et alia (2009/0192595) , hereinafter Nagura. Nagura teaches a medical implant, made of a Mg/Zr alloy, formed by ECAE and having a length of between 5 and 1000mm. 
Killian, et alia (2010/0173172), hereinafter Killian. Killian teaches a wear resistant coating system and method. 
Weber, et alia (2015/0066135), hereinafter Weber. Weber teaches bioerodible composites for endoprostheses. 
Roy, et alia (2017/0266729), hereinafter Roy. Roy teaches shaping degradable material. 
Reeb, et alia (US 2020 0216924), hereinafter Reeb. Reeb teaches a method and device for work hardening a crankshaft.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED C HAMMERS/
Examiner
Art Unit 3725


/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725